Citation Nr: 1033566	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-14 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for brain damage, to 
include as secondary to asbestos exposure and being kicked in the 
head.

2.  Entitlement to service connection for acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
paranoid schizophrenia.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for anxiety.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for depression.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bipolar 
disorder.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to February 
1976 and from December 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in September 2006.  A 
statement of the case was issued in April 2007, and a substantive 
appeal was received in May 2007.  The Veteran testified at a May 
2007 hearing before a Decision Review Officer (DRO).  A 
transcript is of record.  

In a substantive appeal received in May 2007, the Veteran checked 
the appropriate box to indicate that he wanted a hearing before 
the Board at the RO.  However, by statement received in September 
2007, the Veteran cancelled the hearing.  

Although the Veteran perfected an appeal for entitlement to 
service connection for breathing disability, in a statement 
received in May 2007, the Veteran withdrew his appeal of that 
issue.  

The Board acknowledges that when the Veteran filed his claim that 
was received in June 2005, he requested compensation specifically 
for PTSD.  However, the Veteran has submitted various medical 
evidence reflecting diagnoses of paranoid schizophrenia, anxiety, 
depression and bipolar disorder.  The Court has indicated that a 
claimant does not file a claim to receive benefits only for a 
particular psychiatric diagnosis, but rather for the affliction 
his mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the issue has been 
redescribed as reflected in the first page of this decision.  
Additional issues (specifically, the new and material claims) are 
also reflected on the first page of this decision pursuant to 
Clemons.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Based on testimony provided by the Veteran at May 2007 DRO 
hearing, it appears that there are outstanding VA and private 
treatment records.  The Veteran mentioned that he was 
hospitalized at VA treatment facilities in Seattle and Spokane, 
Washington; and that he was hospitalized at Desert Vista, a 
private hospital in Mesa, Arizona.  Since such records appear to 
be relevant to the Veteran's claims, the RO should associate both 
the VA and private treatment records with the Veteran's claims 
file.

Regarding the Veteran's claim to reopen for service connection 
for anxiety, the RO denied reopening the Veteran's claim by 
rating decision in January 1982.  Regarding the Veteran's claim 
to reopen for service connection for depression and bipolar 
disorder, the Board notes that the RO had denied the Veteran's 
claims in February 2002.  When the Veteran did not initiate an 
appeal of those decisions, the aforementioned rating decisions 
became final.  Although the Veteran's claim received in June 2005 
was specifically a claim for entitlement to service connection 
for PTSD, various medical evidence of record reflect diagnoses of 
anxiety, depression and bipolar disorder.  Pursuant to Clemons, 
the issues now before the Board include whether new and material 
evidence has been received to reopen claims of entitlement to 
service connection for anxiety, depression and bipolar disorder.  
In order to fulfill its duty to assist the Veteran, the RO should 
send the Veteran notice advising him of the applicable laws and 
regulations, and information and evidence necessary to reopen his 
claims of entitlement to service connection for anxiety, 
depression and bipolar disorder.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the appellant notice 
with an explanation as to the types of 
evidence needed to reopen his claims of 
entitlement to service connection for 
anxiety, depression and bipolar disorder in 
relation to the basis for the prior denial 
of the claims in keeping with the Court's 
holding in Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

2.  The RO should take appropriate action 
to ensure that all pertinent medical 
reports for the Veteran are obtained from 
the VA medical centers in Seattle and 
Spokane, Washington.

3.  With any necessary authorization from 
the Veteran, the RO should take appropriate 
action to request any pertinent medical 
records for the Veteran from Desert Vista 
in Mesa, Arizona.

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

